 CARAMBOLA BEACH RESORT
 355 NLRB No. 69 
367
J.S. Carambola, LLP, d/b/a Carambola Beach Resort 
and 
Our Virgin Islands La
bor Union (OVILU).  
Cases 24ŒCAŒ10951 and 24ŒRCŒ8577 
August 6, 2010
 DECISION, CERTIFICATION OF 
REPRESENTATIVE, AND NOTICE TO  
SHOW CAUSE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND HAYES
 On September 17, 2008, the two sitting members of 
the Board issued a Decision 
and Order in this proceed-
ing, which is reported at 353 NLRB No. 8.
1  Thereafter, 
the Respondent filed a petition for review in the United 
States Court of Appeals for 
the Third Circuit, and the 
General Counsel filed a cross-application for enforce-

ment.  On June 17, 2010, 
the United States Supreme 
Court issued its decision in 
New Process Steel, L.P. v. 
NLRB, 136 S.Ct. 2635, holding that under Section 3(b) of 
the Act, in order to exercise the delegated authority of the 
Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
this case for further proceedi
ngs consistent with the Su-
preme Court™s decision. 
The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pro-
ceedings to a three-member panel.
2 This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-
ing.  The Board™s September 17, 2008 decision states 

that the Respondent is precluded from litigating any rep-
resentation issues because, in 
relevant part, they were or 
could have been litigated in the prior representation pro-
ceeding.  The prior proceeding, however, was also a two-
member decision and we do 
not give it preclusive effect. 
We have considered the postelection representation is-
sues raised by the Responden
t.  The Board has reviewed 
                     1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
prior to the issuance of this decision. 
 the record in light of the exceptions and brief, and has 
adopted the hearing officer™s findings and recommenda-
tions to the extent and for the reasons stated in the May 
28, 2008 Decision and Certification of Representative, 

which is incorporated by reference.
3 CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for Our Virgin Islands Labor Union and that it 
is the exclusive collective-
bargaining representative of 
the employees in the following appropriate unit: 
 All full-time and regular part-time employees, in-

cluding cooks, bartenders, housekeeping and laundry 
workers, receptionist, waite
rs, waitresses, and main-
tenance workers who are employed by the Employer 

at its facility in St. Croix, United States Virgin Is-
lands; but excluding all other employees, guards, 
and supervisors as defined in the Act. 
Notice to Show Cause 
As noted above, the Respondent has refused to bargain 
for the purpose of testing the validity of the certification 

of representative in the U.S. Courts of Appeals.  Al-
though the Respondent™s legal position may remain un-
changed, it is possible that the Respondent has or intends 

to commence bargaining at this 
time.  It is also possible 
that other events may have occurred during the pendency 
of this litigation that the parties may wish to bring to our 

attention. 
Having duly considered the matter, 
1.  The General Counsel is granted leave to amend the 
complaint on or before August 16 to conform with the 
current state of the evidence; 
2.  The Respondent™s answer to the amended com-
plaint is due on or before August 30; and 
3.  N
OTICE IS HEREBY GIVEN
 that cause be shown, in 
writing, on or before September 7 (with affidavit of ser-
vice on the parties to this proceeding), as to why the 
Board should not grant the General Counsel™s Motion for 

Summary Judgment.  Any briefs or statements in support 
of the motion shall be filed by the same date. 
                     3 In affirming the hearing office
r™s recommendation to overrule the 
objection to conduct by alleged Supe
rvisor Lauritz Thompson, Member 
Hayes relies solely on the Respondent™s failure to prove that Thompson 
made the statement in dispute. 
